Citation Nr: 0529270	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  00-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1964, 
and from August 1964 to March 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for procedural 
considerations in August 2004, and that the action requested 
in its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by, at 
worst, level II and III hearing in the right and left ear, 
respectively, in an unexceptional disability picture.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 3.321, 4.7, 
4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this claim has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on numerous occasions of the evidence necessary to 
substantiate his claim for a compensable rating.

First, the March 2000 rating action that originally assigned 
a noncompensable rating advised the veteran that his January 
2000 Department of Veterans Affairs (VA) word discrimination 
scores and average pure tone threshold loss in each ear did 
not equate to a compensable rating.  Following the veteran's 
submission of private examination findings of April 2000, a 
May 2000 statement of the case then advised the veteran that 
these findings were not provided in a manner that permitted 
their interpretation under applicable regulations, and that 
the evidence continued to warrant a noncompensable rating.  

Following another VA audiological examination in June 2000, 
the veteran was notified in an October 2003 supplemental 
statement of the case that the results from the more recent 
examination still did not warrant a compensable evaluation.

Thereafter, pursuant to a Board remand in August 2004, the 
veteran was provided with an August 2004 letter that advised 
the veteran of the type of evidence he needed to provide to 
substantiate his claim, and the respective obligations of the 
VA and the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, after obtaining statements from the veteran's spouse 
and brother, and additional treatment and examination 
records, the June 2005 supplemental statement of the case 
continued to deny the veteran's claim, noting that in 
applying audiological examination results to the applicable 
rating tables, the veteran was still not entitled to a 
compensable evaluation.  

Although the regional office (RO) did not specifically 
comment on another private angiogram that was apparently 
furnished to the RO by the veteran, the Board notes that it 
was received prior to the June 2005 supplemental statement of 
the case, and thus, the Board will assume that the RO 
reviewed this document at the time it prepared the January 
2005 supplemental statement of the case.  The Board further 
notes that the angiogram also did not provide results 
consistent with the format required for interpretation by VA, 
and that therefore, any consideration of this evidence would 
have required speculation on the part of the RO adjudicators.

While the August 2004 VCAA notice letter came after the 
rating action that initially assigned a noncompensable 
rating, and did not specifically request that the appellant 
provide any evidence in the appellant's possession that 
pertained to the claim as addressed in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that there is no indication that 
there are any outstanding reports or records that have not 
been obtained or that are not adequately addressed by 
documents contained in the claims file.  In addition, neither 
the veteran nor his representative has asserted that current 
examination results are inadequate for rating purposes or 
indicated any intention to provide any additional medical 
evidence to support the veteran's claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The history of this disability shows that service connection 
for bilateral hearing loss was originally established in the 
March 2000 rating decision, at which time the disorder was 
assigned a noncompensable rating based in part on VA 
examination results from January 2000.  

On the authorized audiological evaluation in January 2000, 
pure tone thresholds, in decibels, were 20, 20, 30, 70, and 
100 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the right, and 20, 20, 40, 85, and 85 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 
55 on the right and 58 on the left, and speech recognition 
scores were 88 percent on the right and 96 percent on the 
left.  

The diagnosis was mild to severe sensorineural hearing loss 
above 1000 Hertz in both ears.  

April 2000 private audiometric records reveal speech 
discrimination scores of 100 percent at 40 decibels on the 
right and 100 percent at 35 decibels on the left.  Hearing 
frequency thresholds were provided in chart form only, and 
therefore could not be considered without resort to 
speculation.

Consequently, the veteran was afforded another VA 
audiological examination in June 2000, and on the authorized 
audiological evaluation in June 2000, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
85
100
LEFT
25
25
50
95
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 in the left ear.  Pure 
tone threshold averages were 65.2 on the right and 66.25 on 
the left.

The diagnosis was mild sloping-to-severe high frequency 
sensorineural hearing loss above 1000 Hertz.

VA outpatient records from May 2001 note that the veteran was 
issued binaural amplification in June 1999, and that hearing 
results at this time indicated no change in hearing and a 
decision to send the veteran's hearing aids to the 
manufacturer for repair.

September 2004 statements from the veteran's spouse and 
brother reflect their experiences with the veteran's hearing 
problems.

A second private audiogram was received in September 2004, 
and again provides results that were indicated in chart form 
only.

However, the veteran was provided with another VA 
audiological examination in January 2005, and on the 
authorized audiological evaluation in January 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
95
110
LEFT
35
25
50
100
100

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.  Pure tone threshold averages were 70 
on the right and 68.75 on the left.  

The diagnosis was mild to profound sensorineural hearing loss 
bilaterally.

A VA outpatient record from February 2005 reflects that ear 
mold impressions were made for new hearing aids.


II.  Rating Criteria and Analysis

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2005), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The Board has reviewed the record and first notes that the VA 
audiological examination results from January 2005 indicate 
that right and left ear hearing loss is currently manifested 
at the frequencies of 1000, 2000, 3000, and 4000 Hertz by 
average pure tone thresholds of 70 and 68.75, respectively.  
When the pure tone threshold averages are applied to Table 
VI, Numeric Designation of Hearing Impairment Based on Pure 
Tone Threshold Average and Speech Discrimination, the numeric 
designation for each ear is II.

When the numeric designations are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the veteran's 
bilateral hearing loss is determined to be noncompensable.  
38 C.F.R. § 4.85.

Parenthetically, the Board notes that VA examination results 
from January and June 2000 also translate to a numeric 
designation of II for the right ear, but that while results 
from the January 2000 examination also translate to a numeric 
designation of II for the left ear, the left ear scores from 
June 2000 result in a numeric designation of III.  However, 
when numeric designations of II and III are applied to Table 
VII, the hearing loss is still determined to be 
noncompensable.

The Board has also reviewed the provisions of 38 C.F.R. § 
4.86(a) with respect to the veteran's claim and finds that it 
is not for application because the veteran's pure tone 
thresholds in each ear were not 55 or more at each of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz).  38 
C.F.R. § 4.86(b) is also unavailable since the veteran did 
not exhibit both a pure tone threshold of 30 or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation for the appellant's hearing loss is not 
established.

In addition, as the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
pointed out, the assignment of a disability rating for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for bilateral hearing 
loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board also cannot conclude that the disability picture as 
to the veteran's bilateral hearing loss is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b) (2005).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.





ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


